Citation Nr: 1001222	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-05 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1971 to 
December 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The Veteran's hepatitis C was not incurred in service and is 
not related to service.


CONCLUSION OF LAW

The Veteran's current hepatitis C condition was not incurred 
or aggravated during service.  38 U.S.C.A §§ 1110, 5103, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that service 
connection is warranted for hepatitis C.  Initially, it is 
noted that VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In a May 
2006 letter, VA informed the Veteran of the evidence VA had 
received to date, the evidence VA was responsible for 
obtaining, how the Veteran could help VA going forward, and 
what the evidence must show to support his claim.  The same 
letter also explained how disability evaluations and 
effective dates are assigned.

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(holding that when the Board addresses a question that has 
not been addressed first by the RO, it must consider whether 
the claimant was given adequate notice, and if not, whether 
the claimant was prejudiced thereby).

The RO obtained the Veteran's service treatment records and 
VA treatment records.  The Veteran did not indicate the 
existence of any pertinent private treatment records.

The Board further finds that no examination or opinion is 
necessary here.  VA must provide a medical examination or 
obtain a medical opinion when necessary to make a decision on 
the claim.  An examination or opinion is necessary to make a 
decision on a claim if (1) the record contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (2) the 
evidence establishes that an event, injury, or disease 
occurred during service, or that certain diseases manifested 
during the applicable presumptive period; and (3) the 
evidence indicates that the disability or symptoms may be 
associated with the claimant's active service, but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

The third element above establishes a low threshold, 
requiring only that the evidence "indicate" that there 
"may" be a nexus between the current disability or symptoms 
and the veteran's service.  McLendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006) (pointing to, as examples of such 
evidence, medical evidence that is too equivocal to support a 
decision on the merits, and credible evidence of continuity 
of symptomatology).

In this case, no examination is necessary to adjudicate the 
claim because the evidence does not satisfy the second 
element discussed above (in-service incurrence of an event, 
injury, or disease).  The evidence (discussed in more detail 
below) does not show that the Veteran received a blood 
transfusion during service.  Moreover, the service treatment 
records are void of any treatment for or diagnosis of 
hepatitis C.  Therefore, an examination is not necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

In short, VA has fulfilled its duty to assist in every 
respect.


II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

The Veteran contends he is entitled to service connection for 
hepatitis C.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure, such as tattoos, body 
piercing, acupuncture with non-sterile needles, and shared 
toothbrushes or razor blades.  VBA Letter 211B (98-110), Nov. 
30, 1998.

The Veteran contends that the specific high-risk factor that 
applies to his case is a blood transfusion before 1992.  
During service, the Veteran sustained a laceration to his 
right arm when he fell through a glass window.  Service 
treatment records confirm that he was treated for this 
laceration.  The Veteran contends that he was given a blood 
transfusion as part of his treatment.  He denies that any of 
the other risk factors apply to him and therefore concludes 
that the best explanation of the origin of his currently 
diagnosed hepatitis C is that the blood transfusion he 
received during service was likely contaminated with 
hepatitis C.

Turning to the relevant medical evidence, service treatment 
records confirm that in December 1972, while the Veteran was 
stationed in Korea, he sustained a deep laceration to his 
right arm.  When the Veteran presented for treatment at the 
emergency room, there were areas of devitalized skin and 
muscle visible in the wound.  There was no nerve or artery 
damage.  The Veteran underwent surgery, to include 
debridement and primary closure of the laceration.  
Postoperatively, the Veteran "did well" and was discharged 
from the hospital after nine days.  There is no indication in 
any of the records that the Veteran received a blood 
transfusion.

Service treatment records are void of treatment for or 
diagnoses of hepatitis C.

Post-service medical evidence shows that the Veteran was 
diagnosed with hepatitis C in January 2006.

The Board finds that the evidence does not show that the 
Veteran received a blood transfusion during service.  The 
Board finds it unlikely that something as significant as a 
blood transfusion would have been omitted from the surgical 
summary report.  This conclusion is buttressed by the fact 
that the laceration included no nerve or artery involvement.

The Veteran points to a medical opinion dated February 2006 
that opined that the most likely cause of the Veteran's 
hepatitis C was his in-service blood transfusion.  The 
examiner based his conclusion on two things.  First, he 
thought it "very unlikely" that the blood was tested at 
that time and in that location (in Korea in 1972).  And 
second, the Veteran did not have a history of other high-risk 
factors, such as IV-drug use and promiscuous sexual activity, 
and therefore, by process of elimination, the examiner 
concluded the most likely cause of the Veteran's hepatitis C 
was the in-service blood transfusion.

The Board has reviewed this opinion, but is unable to give it 
great probative weight.  The weight of a medical opinion is 
diminished insofar as it is ambivalent; the basis of the 
opinion is not stated; it is based on an inaccurate factual 
premise; or it is based on an examination of limited scope.  
See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (where 
opinion relied heavily or entirely on veteran's recitation of 
his own medical history); Sklar v. Brown, 5 Vet. App. 140, 
146 (1993) (where specialist in arthritis and rheumatology 
opined as to etiology of mental illness); id. (where opinion 
was ambivalent); Swann v. Brown, 5 Vet. App. 229, 232-33 
(1993) (where opinion was based on veteran's own 
uncorroborated history of wartime events); see also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (probative value 
depends on physician's personal examination of the patient, 
together with physician's knowledge and skill).

Here, the examiner based his opinion on the assumption that 
the Veteran received a blood transfusion during service.  As 
discussed above, however, the evidence does not show that the 
Veteran received a blood transfusion during service.   
Because the medical opinion here presumed that the Veteran 
received a blood transfusion during service-an inaccurate 
factual premise-the Board affords the opinion little or no 
weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(opinion based on inaccurate factual premise has no probative 
value).

In sum, the evidence shows that in December 1972, while the 
Veteran was serving in Korea, he sustained a deep laceration 
to his right arm; that he underwent surgery to repair the 
laceration; that there was no nerve or artery involvement; 
and that he was diagnosed with hepatitis C in January 2006.  
The evidence does not show that the Veteran received a blood 
transfusion during service.

Because the evidence does not show that the Veteran was 
treated for or diagnosed with hepatitis C during service, the 
Board finds that his currently diagnosed hepatitis C was not 
incurred or aggravated during service.  And because the 
Veteran denies that other high-risk factors for hepatitis C 
apply to him, the Board finds that the hepatitis C is not 
related to service.

In reviewing the evidence, the Board has considered the 
doctrine of reasonable doubt, but finds that the weight of 
the credible evidence is against the claim; the claim is 
therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102, 3.312; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) 
(if the Board rules against a veteran in a case where there 
are "two permissible views" of the evidence, the Board must 
provide an "adequate statement of [its] reasons or bases" 
in support of its determination that the veteran is not 
entitled to the benefit of the doubt) (internal quotations 
omitted).









ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


